The only evidence which was produced by the plaintiff to show his title as receiver, was the order appointing him receiver, made at a special term of the Supreme Court, and the execution and filing of a bond in pursuance of the terms of the order. It is insisted that this is not sufficient, without additional proof showing the pendency of the action in which the order was made. Such further proof was not necessary. The appointment of a receiver was within the jurisdiction of the court; and where an order is made by a superior court which it has power to make under any circumstances, "all jurisdictional steps and matters of regularity are to be presumed." (The People v. Nevins, 1 Hill, 154, 159; Foot v. Stevens, 17 Wend. 483.) In making such appointment the court acts as one of general jurisdiction, and not under a special statutory power. (Bangs v.Duckinfield, 18 N.Y. Rep. 592.) The evidence, therefore, whether conclusive or not, was at least prima facie sufficient to establish *Page 657 
the plaintiff's title. "Nothing shall be intended to be out of the jurisdiction of a superior court, but what expressly appears to be so; nor within the jurisdiction of an inferior court but what is expressly alleged to be so." (Peacock v. Bell, 1 Saund. 74.)
The teller of the Medina Bank had no authority to transmit the note of Weld to the Merchants' Bank, and the latter bank refused to accept it on the terms on which it was transmitted. There was thus a double defect in the defendant's claim of title; and the refusal of the defendant to surrender the note on the demand of the plaintiff, amounted to a conversion of it. The right of the plaintiff to recover was therefore unquestionable. The only real controversy between the parties related to the amount of damages.
There was no error in the charge of the judge, or in his refusal to charge as requested. But on the trial, a witness, after testifying that he was acquainted with the parties to the note, and showing a somewhat intimate knowledge of their pecuniary condition, was asked by the defendant's counsel what, in his opinion, the note in question was worth. This question was excluded, and the defendant's counsel excepted. In this respect I think the court erred. As a general rule, undoubtedly, witnesses, other than experts, are required to testify to facts, and not to give opinions; but in determining the value of property, the well established rule in this state is otherwise; and I am unable to see any valid reason for making an exception in regard to the value of choses in action. It may be said that the witness can state the facts which go to determine the value, and that the jury will then be as capable of judging of the value as the witness. If the witness could state with perfect accuracy all the circumstances which constitute the basis of his own judgment, this position would be correct; but the impossibility of doing this has caused the adoption of the practice of allowing the witness to give his opinion upon questions of value, along with the *Page 658 
reasons, as far as he is able to give them, upon which such opinion rests. The argument in favor of confining the witness to the facts, and leaving the jury alone to deduce the conclusion, as to value, would apply with as much force to many of the cases where opinions are allowed as to the present case. (Clark v.Baird, 9 N.Y. Rep. 183.) For this error I think a new trial should be granted.
The other question addressed to the same witness, calling for his opinion in regard to the solvency of one of the parties to the note, was properly rejected. The question relating to the solvency of the maker, and that as to the value of the note, are by no means identical. There are many circumstances under which a note may have some value, although the maker be insolvent. The distinction between the two questions is not very broad, but that relating to solvency was not within the exception to the rule that opinions are not evidence, which is established in regard to the value of property, and I am not disposed to extend that exception to cases not clearly within it.
HOGEBOOM, DAVIES, WRIGHT and JOHNSON, JJ., were in favor of affirmance.
Judgment affirmed. *Page 659